 


109 HR 2238 IH: Children’s Vision Improvement and Learning Readiness Act of 2005
U.S. House of Representatives
2005-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2238 
IN THE HOUSE OF REPRESENTATIVES 
 
May 10, 2005 
Mr. Pascrell (for himself, Mr. Payne, Mr. Allen, Mr. Owens, Mr. Moran of Virginia, Mr. Kind, Mr. Reyes, Ms. Norton, Mr. Meeks of New York, Mr. Towns, Ms. Ros-Lehtinen, and Mr. Langevin) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To establish a grant program to provide comprehensive eye examinations and necessary follow up treatment to children, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Children’s Vision Improvement and Learning Readiness Act of 2005. 
2.FindingsCongress finds as follows: 
(1)Good vision is essential for proper physical development and educational progress in growing children. 
(2)Many serious ocular conditions are treatable if identified in the preschool and early school-aged years. 
(3)Early detection of ocular conditions provides the best opportunity for effective, inexpensive treatment and can have far reaching implications for vision. 
(4)Children should have access to eye examinations as well as to subsequent treatment or services necessary to correct vision problems. 
3.Grants regarding comprehensive eye examinations for children 
(a)In generalThe Secretary of Health and Human Services (referred to in this section as the Secretary), acting through the Director of the Centers for Disease Control and Prevention, may make grants to States on the basis of an established review process for the purpose of— 
(1)providing comprehensive eye examinations for children who have been identified by a method to be determined by the applicant State as needing such services, with priority given to children who are under the age of 9; 
(2)providing subsequent treatment or services necessary to correct vision problems; and 
(3)developing and disseminating, to parents, teachers, and health care practitioners, educational materials on recognizing signs of visual impairment in children.  
(b)Criteria and coordination 
(1)CriteriaThe Secretary, in consultation with appropriate professional and consumer organizations including individuals with knowledge of age appropriate vision services, shall develop criteria— 
(A)governing the operation of the grant program; and 
(B)for the collection of data related to vision assessment and the utilization of follow up services. 
(2)CoordinationThe Secretary shall, as appropriate, coordinate the program under subsection (a) with the program under section 330 of the Public Health Service Act (relating to health centers), the program under title XIX of the Social Security Act (relating to the Medicaid program), the program under title XXI of such Act (relating to the State children’s health insurance program), and with other Federal or State program that provide services to children. 
(c)ApplicationA grant may be made under subsection (a) only if an application for the grant is submitted to the Secretary and the application is in such form, is made in such manner, and contains such information as the Secretary may require, including— 
(1)information on existing Federal, Federal-State, or State-funded children’s vision screening programs or comprehensive eye examinations; 
(2)a plan for the use of grant funds, including how funds will be used to complement existing State efforts; 
(3)a plan to determine if a grant eligible child has received an age appropriate vision screening or comprehensive eye examination; and 
(4)a description of how funds will be used to provide items or services only as a secondary payer to— 
(A)any State compensation program, under an insurance policy, or under any Federal or State health benefits program; or 
(B)by any entity that provides health services on a prepaid basis. 
(d)EvaluationsA grant may be made under subsection (a) only if the State involved agrees that, not later than 1 year after the date on which amounts under the grant are first received by the State, and annually thereafter while receiving amounts under the grant, the State will submit to the Secretary an evaluation of the operations and activities carried out under the grant, including— 
(1)an assessment of the utilization of vision services and the status of children receiving these services as a result of the activities carried out under the grant; 
(2)the collection, analysis, and reporting of children’s vision data according to guidelines prescribed by the Secretary; and 
(3)such other information as the Secretary may require.  
(e)Limitation on expenditures of grantA grant may be made under subsection (a) only if the State involved agrees that the State will not expend more than 20 percent of the grant for a fiscal year to carry out the purpose described in paragraph (3) of such subsection.  
(f)DefinitionFor purposes of this section, the term comprehensive eye examination includes an assessment of a patient’s history, general medical observation, external and ophthalmoscopic examination, visual acuity, ocular alignment and motility, refraction, and as appropriate, binocular vision or gross visual fields, performed by an optometrist or an ophthalmologist.  
(g)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated $75,000,000 for fiscal year 2006, and such sums as may be necessary for each of the fiscal years 2007 through 2010. 
 
